                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

WADE STEVEN GARDNER, ET AL.,

       Plaintiffs,

v.                                    Case No. 8:18-cv-2843-T-33JSS

WILLIAM MUTZ, ET AL.,

     Defendants.
______________________________/
                                    ORDER
       This matter comes before the Court upon consideration of

Defendants William Mutz, Tony Delgado, Don Selvage, Justin

Troller, and Phillip Walker’s Motion to Dismiss the Complaint

and    Defendant     Antonio   Padilla’s       Motion     to    Dismiss    the

Complaint, both filed on December 20, 2018. (Doc. ## 12, 13).

Plaintiffs Wade Steven Gardner, Mary Joyce Stevens, Randy

Whittaker   (individually       and    in    his   official     capacity    at

Southern War Cry), Phil Walters (in his official capacity as

1st Lt. Commander of the Judah P. Benjamin Camp #2210, Sons

of    Confederate    Veterans),       Ken    Daniel     (in    his   official

capacity    as     Director    of     Save   Southern     Heritage,       Inc.

Florida), and Veterans Monuments of America, Inc. responded

on January 24, 2019. (Doc. ## 38, 39). For the reasons that

follow, the Motions are granted.




                                      1
I.   Background
     Plaintiffs are united by their shared concerned for the

preservation of history “from a Southern perspective.” (Doc.

# 1 at 17, 18, 25). Gardner is a taxpayer in the City of

Lakeland. (Id. at 2). Whittaker “is a citizen taxpayer of

Polk County, Florida with Confederate Dead in his family

lineage” and administers the organization Southern War Cry.

(Id.). Stevens is a descendant of “Confederate Dead” and is

a member of the United Daughters of the Confederacy (“UDC”).

(Id. at 3). The Judah P. Benjamin Camp #2210 of the Sons of

Confederate    Veterans,      as    represented      by    Walters,    is    a

“Florida     non-profit      corporation       whose      purpose     is    to

‘vindicate    the   cause’    for    which     the   Confederate    Veteran

fought.” (Id. at 2). Save Southern Heritage, as represented

by Daniel, is a “South Carolina non-profit corporation whose

purpose is to preserve the history of the south for future

generations.” (Id. at 3). Veterans Monuments of America “is

a non-profit corporation that is organized under the laws of

the State of Florida whose purpose is to protect and preserve

Memorials to American veterans.” (Id.).

     On November 20, 2018, Plaintiffs brought this action

against    Mutz,    Delgado,        Selvage,     Troller,     and     Walker

(collectively, the “City Defendants”) — all of whom are


                                      2
involved in Lakeland’s government in various roles, such as

City Commissioner, City Manager, or Mayor — as well as against

Padilla, who is President of Energy Services & Products

Corporation,        and    Kenneth     Detzner,         who       was   the   Florida

Secretary of State at the time. (Id. at 1). Detzner has since

been replaced as a party by Michael Ertel, who is the current

Florida Secretary of State. (Doc. # 30).

      This     action      concerns    a       memorial       —    a    “Cenotaph”   —

dedicated to Confederate soldiers who died during the Civil

War that stands in Lakeland’s Munn Park. (Doc. # 1 at 5-7).

The memorial was erected by the UDC with the approval of the

Lakeland City Commission in 1910. (Id. at 7). The memorial is

a   “massive       26’    foot   2   1/2       story,   approximately          14   ton

Cenotaph, with base dimensions of 9’ by 9.’” (Id.). The

memorial is engraved with the words “Confederate Dead,” as

well as a poem and images of Confederate flags. (Id. at 9).

      Over     a    century      later,    the     City       of    Lakeland    began

receiving complaints about the landmarked memorial. (Id. at

14-15). On December 4, 2017, the Lakeland City Commission

voted at a City Council meeting to “start the process” of

removing the memorial. (Id. at 15). Plaintiffs maintain this

vote was “a violation of the City’s own Historic Preservation

Ordinance.” (Id.). Then, “[o]n May 7, 2018 the Lakeland City


                                           3
Commission voted to relocate the Cenotaph from Historic Munn

Park to another site out of the historic district, ‘provided

private donations paid for the full costs.’” (Id.).

     In October of 2018, some Defendants voted to remove the

memorial using the City’s funds from the red light camera

program. (Id. at 16). A Lakeland City Commission meeting was

scheduled for November 19, 2018, to discuss, among other

things, using revenue from the red light camera program to

remove the memorial. (Id. at 17). The Complaint does not

describe the result of the November 19 meeting.

     Plaintiffs   assert    seven   counts   against   the   various

Defendants.   (Id.   at   22-29).   They   allege   that   the   City

Defendants have violated the First and Fourteenth Amendments

of the United States Constitution by “deciding to remove the

Cenotaph which communicated minority political speech in a

public forum.” (Id. at 22). They seek a declaration that

Defendants’ actions violate their due process rights. (Id. at

26). Furthermore, Plaintiffs claim that Defendants violated

(i) the City of Lakeland’s Historic Preservation Ordinance,

(ii) Section 267.013, Florida Statutes, (iii) violated the

public trust, and (iv) breached a bailment agreement. (Id. at

24-29).




                                4
       The City Defendants and Padilla have moved to dismiss

the Complaint on various grounds, including that Plaintiffs

lack standing to bring their federal and state claims. (Doc.

## 12, 13). Plaintiffs have responded (Doc. ## 38-39), and

the Motions are ripe for review.

II.    Legal Standard
       On a motion to dismiss pursuant to Rule 12(b)(6), this

Court accepts as true all the allegations in the complaint

and    construes   them   in    the   light   most   favorable   to   the

plaintiff. Jackson v. Bellsouth Telecomms., 372 F.3d 1250,

1262    (11th   Cir.   2004).    Further,     this   Court   favors   the

plaintiff with all reasonable inferences from the allegations

in the complaint. Stephens v. Dep’t of Health & Human Servs.,

901 F.2d 1571, 1573 (11th Cir. 1990). But,

       [w]hile a complaint attacked by a Rule 12(b)(6)
       motion to dismiss does not need detailed factual
       allegations, a plaintiff’s obligation to provide
       the grounds of his entitlement to relief requires
       more than labels and conclusions, and a formulaic
       recitation of the elements of a cause of action
       will not do. Factual allegations must be enough to
       raise a right to relief above the speculative
       level.

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)(internal

citations omitted). Courts are not “bound to accept as true

a legal conclusion couched as a factual allegation.” Papasan

v. Allain, 478 U.S. 265, 286 (1986). The Court must limit its


                                      5
consideration to well-pleaded factual allegations, documents

central   to   or   referenced   in   the   complaint,   and   matters

judicially noticed. La Grasta v. First Union Sec., Inc., 358

F.3d 840, 845 (11th Cir. 2004).

     Additionally, motions to dismiss for lack of subject

matter jurisdiction pursuant to Rule 12(b)(1) may attack

jurisdiction facially or factually. Morrison v. Amway Corp.,

323 F.3d 920, 924 n.5 (11th Cir. 2003). Where, as here, the

jurisdictional attack is based on the face of the pleadings,

the Court merely looks to determine whether the plaintiff has

sufficiently alleged a basis of subject matter jurisdiction,

and the allegations in the plaintiff’s complaint are taken as

true for purposes of the motion. Lawrence v. Dunbar, 919 F.2d

1525, 1529 (11th Cir. 1990).

III. Analysis

     First, Defendants challenge the Plaintiffs’ standing to

bring their First Amendment and due process claims. (Doc. #

12 at 9-17). Next, Defendants argue that Plaintiffs lack

standing to bring their state law claims. (Id. at 17-23; Doc.

# 13 at 2-3). Even if Plaintiffs have standing, Defendants

insist that the City Defendants have either qualified or

legislative immunity, and that Plaintiffs have failed to




                                  6
state claims for relief. (Doc. # 12 at 23-25; Doc. # 13 at 3-

4).

      The Court will address the federal and state claims

separately.

      A.    Article III Standing

      “A   plaintiff’s   standing   to   bring   and   maintain   her

lawsuit is a fundamental component of a federal court’s

subject matter jurisdiction.” Baez v. LTD Fin. Servs., L.P.,

No. 6:15-cv-1043-Orl-40TBS, 2016 WL 3189133, at *2 (M.D. Fla.

June 8, 2016)(citing Clapper v. Amnesty Int’l USA, 133 S. Ct.

1138, 1146 (2013)). The doctrine of standing “limits the

category of litigants empowered to maintain a lawsuit in

federal court to seek redress for a legal wrong.” Spokeo,

Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016).

      To establish standing, “[t]he plaintiff must have (1)

suffered an injury-in-fact, (2) that is fairly traceable to

the challenged conduct of the defendant, and (3) that is

likely to be redressed by a favorable judicial decision.” Id.

“‘The party invoking federal jurisdiction bears the burden of

establishing’ standing.” Clapper, 133 S. Ct. at 1148 (quoting

Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992)).

      Injury-in-fact is the most important element. Spokeo,

136 S. Ct. at 1547. An injury-in-fact is “‘an invasion of a


                                7
legally     protected    interest’      that     is     ‘concrete      and

particularized’ and ‘actual or imminent, not conjectural or

hypothetical.’” Id. at 1548 (quoting Lujan, 504 U.S. at 560).

The injury must be “particularized,” meaning it “must affect

the plaintiff in a personal and individual way.” Id. (quoting

Lujan, 504 U.S. at 560 n.1). Additionally, the injury must be

“concrete,” meaning “it must actually exist.” Id. A plaintiff

cannot “allege a bare procedural violation, divorced from any

concrete harm, and satisfy the injury-in-fact requirement of

Article III.” Id. at 1549.

     B.     First Amendment Claim

     In Count I, Plaintiffs maintain that the City Defendants

violated their First Amendment right to free speech by voting

to remove the Confederate memorial. (Doc. # 1 at 22-24). The

Complaint     alleges   that    the    City    Defendants      “abridged

Plaintiffs’ right to free speech and equal protection by

deciding to remove the Cenotaph which communicated minority

political speech in a public forum.” (Id. at 22). “Removal of

the Cenotaph is an injury to Compelled and Symbolic speech.”

(Id. at 24).

     Defendants argue that Plaintiffs lack standing to assert

their     First   Amendment    claim   because        the   Cenotaph    is

government speech. (Doc. # 12 at 10-15). This argument goes


                                  8
to the merits of the First Amendment claim and, indeed,

Defendants also argue that this claim fails as a matter of

law because the Cenotaph is government speech. (Id. at 13).

     It is well settled that “the absence of a valid (as

opposed to arguable) cause of action does not implicate

subject-matter jurisdiction, i.e., the courts’ statutory or

constitutional power to adjudicate the case.” Steel Co. v.

Citizens for a Better Env’t, 523 U.S. 83, 89 (1998). For this

reason, “if the attack implicates an element of the cause of

action, courts are to find that jurisdiction exists and deal

with the objection as a direct attack on the merits of the

plaintiff’s case.” Scarfo v. Ginsberg, 175 F.3d 957, 965 (11th

Cir. 1999)(citation and quotation marks omitted). “In such a

case, a district court is to evaluate a defendant’s assertion

of lack of subject matter jurisdiction as a Rule 12(b)(6)

motion or a motion for summary judgment, and send the case to

the jury if there are disputed issues of material fact.” Id.

Given that Defendants also challenge this claim on the merits,

the Court treats the Motion as brought under Rule 12(b)(6).

     “[G]overnment   speech   is       not   restricted   by   the   Free

Speech Clause.” Pleasant Grove City v. Summum, 555 U.S. 460,

469 (2009). And “[p]ermanent monuments displayed on public

property typically represent government speech.” Id. at 470.


                                   9
In making this ruling, the Supreme Court recognized that

“[g]overnments have long used monuments to speak to the

public.” Id. “When a government entity arranges for the

construction of a monument, it does so because it wishes to

convey some thought or instill some feeling in those who see

the structure.” Id.

     A monument in a public park is government speech even

when the monument was privately funded. “Just as government-

commissioned and government-financed monuments speak for the

government, so do privately financed and donated monuments

that the government accepts and displays to the public on

government land.” Id. at 470–71.

     Here,     although   a   private   organization   funded   the

Cenotaph, the City approved the monument’s placement in Munn

Park. Thus, the Cenotaph is government speech. See Id. at 472

(“In this case, it is clear that the monuments in Pleasant

Grove’s Pioneer Park represent government speech. Although

many of the monuments were not designed or built by the City

and were donated in completed form by private entities, the

City decided to accept those donations and to display them in

the Park.”).

     Plaintiffs’ attempt to distinguish this case from Summum

is unavailing. (Doc. # 38 at 6-7). True, Summum involved the


                                 10
erection of a new religious monument in a park, 555 U.S. at

464-65, while this case involves a non-religious monument

installed in a park over one hundred years ago. But these

distinctions make no difference here. The rule of Summum —

that a privately donated monument erected in a public park is

government speech — applies equally to parks old and new and

all monuments, regardless of their content.

     The City’s decision to remove the Cenotaph is also

government    speech. The   government’s     freedom   to    speak   for

itself    “includes   ‘choosing   not   to   speak’    and   ‘speaking

through the . . . removal’ of speech that the government

disapproves.” Mech v. Sch. Bd. of Palm Beach Cty., 806 F.3d

1070, 1074 (11th Cir. 2015)(quoting Downs v. L.A. Unified

Sch. Dist., 228 F.3d 1003, 1012 (9th Cir. 2000)).

     Because the Cenotaph and its removal are government

speech, Plaintiffs do not have a legally protected interest

in that speech and their First Amendment claim fails as a

matter of law. Count I is dismissed with prejudice.

     C.      Due Process Claim

     Count IV, which is labelled “Breach of Due Process under

28 U.S.C. § 2201,” reads in its entirety:

     The City is obligated to provide Plaintiffs and
     other like-minded Florida and American citizens due
     process,    including   reasonable    notice,    an


                                  11
     opportunity to be heard and a hearing before a
     neutral arbiter, before removing the Historic Munn
     Park   Cenotaph.   In  this   case,   due   process
     additionally includes review by the Historic
     Preservation Board. This declaration is sought
     pursuant to 28 U.S.C. § 2201. Plaintiffs also seek
     attorney’s fees and costs in conjunction with their
     declaratory judgment claim.
(Doc. # 1 at 26).

     “The Due Process Clause of the Fourteenth Amendment

provides: ‘[N]or shall any State deprive any person of life,

liberty, or property, without due process of law . . . .’”

Carey v. Piphus, 435 U.S. 247, 259 (1978)(citation omitted).

“Procedural due process rules are meant to protect persons

not from the deprivation, but from the mistaken or unjustified

deprivation of life, liberty, or property.” Id. To state a

claim for denial of procedural due process, a plaintiff must

allege “(1) a deprivation of a constitutionally-protected

liberty or property interest; (2) state action; and (3)

constitutionally-inadequate     process.”    AFL-CIO   v.   City   of

Miami,   637   F.3d   1178,   1186   (11th   Cir.   2011)(internal

citations omitted).

     Defendants again argue that Plaintiffs lack standing to

bring this claim. (Doc. # 12 at 15-17). Even if Plaintiffs

had a protected liberty or property interest in the Cenotaph’s

placement in Munn Park (Defendants also challenge this),



                                12
Defendants    insist      that    Plaintiffs        lack    a     particularized

interest    sufficient     to    establish       standing.        (Id.     at    16).

Plaintiffs claim they are interested parties because of their

beliefs — either in support of the Confederacy or merely the

historical preservation of Confederate memorials as vestiges

of “the history of the South” — as well as their status as

descendants of the “Confederate Dead.” (Doc. # 1 at 2-3).

Indeed, in their response, Plaintiffs insist that they have

sufficiently      particularized         interests         in     the    Cenotaph,

including     “genealogical          relationships        and     membership      in

associations for particular historical and cultural foci.”

(Doc. # 38 at 9).

     The    Court   agrees       with   Defendants         that    Plaintiffs       —

whether      bringing      their        claims       as         individuals        or

representatives      of    an    organization        —    cannot        base    their

standing    on    their    preferences        for    the        preservation      of

Confederate      memorials      or    the    “Southern      perspective.”          As

Defendants explained, “Plaintiffs’ value preferences are not

sufficiently particularized, but are general, public-interest

grievances, and ‘[v]indicating the public interest . . . is

the function of [the legislative and executive branches],’

not the judicial branch.” (Doc. # 12 at 17)(quoting Lujan,

504 U.S. at 576).


                                        13
     However,     one   Plaintiff    —   Gardner   —   also    bases   his

standing on his status as a Lakeland taxpayer. (Doc. # 1 at

2). Defendants argue that Gardner does not have taxpayer

standing to challenge removal of the Cenotaph. (Doc. # 12 at

16). “A municipal taxpayer has standing ‘when the taxpayer is

a resident who can establish that tax expenditures were used

for the offensive practice.’” Gagliardi v. City of Boca Raton,

197 F. Supp. 3d 1359, 1366 (S.D. Fla. 2016)(quoting Pelphrey

v. Cobb Cty., 547 F.3d 1263, 1280 (11th Cir. 2008)).

     The Complaint alleges that the City is using private

donations as well as revenue from the City’s red light camera

program to fund the relocation of the Cenotaph. (Doc. # 1 at

17, 21). The revenue from the red light camera program comes

from citations to those who run red lights — not from taxes.

So, Defendants persuasively reason, “[b]ecause Plaintiffs do

not complain about the expenditure of tax dollars, Gardner

cannot establish taxpayer standing.” (Doc. # 12 at 16).

Notably, Plaintiffs fail to address this argument in their

response.   The    Court   finds    that   Gardner     lacks    taxpayer

standing to challenge the relocation of the Cenotaph.

     Therefore, all Plaintiffs lack standing to assert the

declaratory judgment claim regarding an alleged breach of




                                    14
procedural    due     process.       Count    IV   is   dismissed     without

prejudice.

       Alternatively,         even     if    Plaintiffs     had     standing,

Defendants     argue       that   Plaintiffs       cannot   establish       the

deprivation     of     a     constitutionally-protected           liberty   or

property interest because the Cenotaph is government speech.

(Id.   at   15-16).        According    to   Defendants,    “[t]he     City’s

decision to relocate the Confederate Monument from one park

to another is a legislative decision that does not deprive

Plaintiffs    of     any     constitutionally-protected           liberty   or

property interest.” (Id. at 16). Therefore, they argue this

claim should alternatively be dismissed on the merits. The

Court agrees. Because the Cenotaph is government speech and

not Plaintiffs’ speech, Plaintiffs lack a liberty interest in

the Cenotaph and thus cannot state a procedural due process

claim based on the memorial’s relocation. Therefore, Count IV

is also subject to dismissal on this ground.

       D.    State Law Claims

       All the federal claims have now been dismissed. The

remaining claims — Count II for breach of bailment agreement,

Count III for violation of public trust, Count V for violation

of the City’s historic preservation ordinance, Count VI for

intent and collusion to violate Fla. Stat. § 872.02, and Count


                                       15
VII for violation of Fla. Stat. § 267.013 — are governed by

state law. Because certain Plaintiffs and Defendants are both

citizens   of   Florida,   the   Court      does   not   have   diversity

jurisdiction over the remaining claims. Therefore, the only

basis for the Court’s jurisdiction over the remaining claims

is its exercise of supplemental jurisdiction.

      “The dismissal of [a plaintiff’s] underlying federal

question claim does not deprive the [c]ourt of supplemental

jurisdiction over the remaining state law claims.” Baggett v.

First Nat. Bank of Gainesville, 117 F.3d 1342, 1352 (11th

Cir. 1997). “Indeed, under 28 U.S.C. § 1367(c), the Court has

the   discretion    to     decline     to     exercise     supplemental

jurisdiction over non-diverse state law claims, where the

[c]ourt has dismissed all claims over which it had original

jurisdiction, but [the court] is not required to dismiss the

case.” Id. Nevertheless, the Eleventh Circuit has “encouraged

district courts to dismiss any remaining state claims when,

as here, the federal claims have been dismissed prior to

trial.” Raney v. Allstate Ins. Co., 370 F.3d 1086, 1089 (11th

Cir. 2004). And the Supreme Court has advised that “when

federal-law claims have dropped out of the lawsuit in its

early stages and only state-law claims remain, the federal




                                  16
court should decline the exercise of jurisdiction.” Carnegie-

Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988).

      Here, the Court determines it is appropriate to decline

the exercise of supplemental jurisdiction over the remaining

state claims. Therefore, those claims are dismissed without

prejudice so that Plaintiffs may re-file them in state court,

if they wish.

      Accordingly, it is now

      ORDERED, ADJUDGED, and DECREED:

(1)   Defendants   William Mutz, Tony Delgado, Don Selvage,

      Justin Troller, and Phillip Walker’s Motion to Dismiss

      the Complaint (Doc. # 12) is GRANTED as set forth herein.

(2)   Defendant    Antonio    Padilla’s      Motion   to   Dismiss      the

      Complaint (Doc. # 13) is GRANTED as set forth herein.

(3)   Count I, for violation of the First Amendment of the

      United States Constitution, is DISMISSED with prejudice.

      Count IV, for declaratory judgment regarding alleged

      breaches    of   due   process,   is   DISMISSED     for   lack   of

      standing.

(4)   Because the Court       declines to exercise supplemental

      jurisdiction over the remaining state law claims, Count

      II, Count III, Count V, Count VI, and Count VII are

      DISMISSED without prejudice.


                                  17
(5)   The Clerk is directed to CLOSE the case.

      DONE and ORDERED in Chambers in Tampa, Florida, this

28th day of January, 2019.




                              18
